307 N.Y. 824 (1954)
In the Matter of William J. McGraw et al., Appellants and Respondents,
v.
James M. Power et al., Constituting The Board of Elections of the City of New York, Respondents, and Thomas V. La Fauci et al., Respondents and Appellants.
In the Matter of Henry J. Latham et al., Appellants and Respondents,
v.
James M. Power et al., Constituting The Board of Elections of the City of New York, Respondents, and Robert Rose et al., Respondents and Appellants.
In the Matter of Walter G. McGahan et al., Appellants and Respondents,
v.
James M. Power et al., Constituting The Board of Elections of the City of New York, Respondents, and Leon A. Beerman et al., Respondents and Appellants.
Court of Appeals of the State of New York.
Argued September 10, 1954.
Decided September 10, 1954
George W. Herz and Arthur G. Warner for appellants-respondents.
Benjamin Gassman, Isidore Levine, Benjamin S. Rosenthal, John F. X. Browne, Joseph Danahy and Thomas A. Duffy for respondents-appellants.
Adrian P. Burke, Corporation Counsel (Robert E. Hugh, Seymour B. Quel and Thomas W. A. Crowe of counsel), for respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed; no opinion.